Citation Nr: 0832752	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for facial scarring.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The competent evidence shows left temporal region scarring 
with elevated and depressed contouring and adherence to 
underlying tissue, but no tissue loss, no gross distortion or 
asymmetry of facial features, no scarring more than 5 inches 
in length or one-quarter inch in width, and no hypo- or 
hyper-pigmentation, abnormal skin texture, missing underlying 
soft tissue, or indurated and inflexible skin in an area 
greater than 6 square inches.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for facial scarring have not been met.  
38 U.S.C.A. §§ 1131, 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records, the veteran submitted pictures of his scars, and the 
veteran was afforded a VA medical examination in February 
2007.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Higher Initial Evaluation for Facial Scarring

Service connection for facial scarring was initially denied 
in a January 2004 rating decision.  The veteran appealed the 
initial rating, and service connection was granted in a July 
2005 decision by a Decision Review Officer (DRO).  An 
evaluation of 10 percent was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7800 for disfigurement of the 
head, face or neck.  The rating was later increased to 30 
percent in a March 2008 rating action, and such increase 
encompassed the entire rating period on appeal.  The veteran 
continued his appeal, contending entitlement to a rating in 
excess of 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

As previously mentioned, the veteran's facial scarring has 
been evaluated under 38 C.F.R. § 4.118, DC 7800 for 
disfigurement to the head, face, or neck.  The veteran's 
current evaluation of 30 percent is awarded when the 
disfigurement involves visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or it involves 2 or 
3 characteristics of disfigurement.  The next higher 
evaluation of 50 percent is awarded when the disfigurement 
involves visible or palpable tissue loss and either gross 
distortion or asymmetry of 2 features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or it involves 4 or 5 
characteristics of disfigurement.  The 8 characteristics of 
disfigurement, listed under Note (1) to 38 C.F.R. § 4.118, DC 
7800, are as follows:

        1) 	Scar 5 or more inches (13 or more cm.) in length;

        2) 	Scar at least one-quarter inch (0.6 cm.) wide at 
widest part;

        3) 	Surface contour of scar elevated or depressed on 
palpation;

        4) 	Scar adherent to underlying tissue;

5) 	Skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.);

6) 	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.);

7) 	Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.);

8) 	Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

In this case, the veteran was in a motor vehicle accident 
while in active service and received treatment for multiple 
avulsions to the left temporal region in February 1985.  The 
doctor described 3 distinct avulsions measuring 1.5 in. by .5 
cm, 3 in. by .5 cm, and .5 in. by .5 cm, respectively.  The 
avulsions were sutured and, per the veteran's service 
treatment records, healed well.  

The veteran was afforded a VA examination in February 2007.  
The veteran reported that his scars stung when shaving and 
that he had aches and cramping on the left side of his face 
with excessive chewing.  The examiner described 3 almost 
parallel scars.  The first was "L-shaped" and measured 7 cm 
by .8 cm by .2 cm.  The next was a vertical scar measuring 6 
cm by .3 cm.  The third was a linear scar with the upper end 
connected to the middle scar, and it measured 5 cm by .3 cm.  
The examiner noted that disfigurement and hyper-pigmentation 
were level, abnormal texture was less than 6 square inches, 
and there was no tenderness, ulceration, adherence, 
instability, inflammation, edema, tissue loss, keloid or 
hypo-pigmentation.  There was mild gross distortion of the 
left side of the face without asymmetry of the features of 
the nose, chin, forehead, eyes and eyelids, ears, cheeks or 
lips.     

The veteran also sought consultation with Dr. G. H. W., M.D., 
a plastic surgeon, in January 2008.  Dr. W. observed 3 
parallel scars measuring 8 cm, 6 cm, and 4 cm in length, 
respectively, and all 3 scars together were 3 cm wide.  The 
surface of the scar was slightly elevated and there was 
slight depression in between the arms of the scar formation.  
There was slight hyper- and hypo-pigmentation in certain 
areas of the scar.  The skin texture was slightly irregular 
with the skin being somewhat thickened and fixed to the 
underlying tissue.  There was slight inflexibility to the 
area as it did not move normally compared to surrounding 
skin.  There was also some loss of hair-bearing tissue in the 
area of the scar.  There was no induration and Dr. W. 
described moderate to severe distortion when the veteran 
smiled or moved his face.  Finally, the scar area did not 
have normal texture or movement with facial grimaces.  

The Board finds no support for assignment of an increased 
evaluation here, for any portion of the rating period on 
appeal.  Indeed, the VA examiner stated there was only mild 
distortion of the left side of the face with no asymmetry, 
while Dr. W. opined there was moderate to severe distortion 
when the veteran smiled or moved his face, but no asymmetry.  
Based on both the VA examiner and Dr. W's reports, there does 
not appear to be distortion of any two of the features or a 
pair of the features listed in DC 7800-the nose, chin, 
forehead, eyes, ears, etc.  Thus, the first set of criteria 
qualifying the veteran for a rating of 50 percent has not 
been met.  

Next, the Board has considered whether there are 4 or 5 
characteristics of disfigurement present so as to 
substantiate an evaluation of 50 percent under DC 7800.  
However, none of the scars are 5 or more inches in length.  
The Board acknowledges the veteran's argument that the 
cumulative length of all 3 scars should be taken into account 
in determining whether this characteristic is present.  
However, the Board finds that this is not the intent of the 
regulation.  Additionally, none of the scars are at least .6 
cm in width.  The Board again notes that the individual, not 
cumulative, widths of the scars are to be taken into account 
for this characteristic. 

The Board notes that Dr. W. indicated elevated and depressed 
contours of the scars.  Additionally, Dr. W. noted adherence 
to the underlying tissue.  However, there is no evidence of 
hypo- or hyper-pigmentation, abnormal texture, missing 
underlying soft tissue, or indurated and inflexible skin in 
an area exceeding 6 square inches.  Thus, the Board finds 
that 2 of the 8 characteristics of disfigurement are present, 
consistent with the veteran's present rating of 30 percent.

Next, the Board considers whether the veteran is entitled to 
an increased rating on the basis of any other Diagnostic 
Codes.  DC 7804 relates to superficial scars that are painful 
on examination, and the veteran in this case did report that 
his scars sometimes stung.  However, the highest rating 
available under DC 7804 is 10 percent.  Thus, application of 
this code would not result in an increased rating.  

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In this case, there is no competent evidentiary support for a 
rating in excess of 30 percent for facial scarring.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to resolve in the veteran's favor.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for facial 
scarring is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


